 8:18-cv-00233-RGK-PRSE Doc # 53 Filed: 06/25/20 Page 1 of 2 - Page ID # 281




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

BRUCE MCGRONE,

                  Plaintiff,                             8:18CV233

      vs.
                                             MEMORANDUM AND ORDER
CORPORAL SORENSEN, Guard;

                  Defendant.


      This matter is before the court for case management. In light of the pending
and unopposed Motion for Summary Judgment (Filing 48) which the court now
considers submitted for decision,

      IT IS ORDERED that:

      1.      The dates contained in the Order Setting Schedule for Progression of
Case (Filing 36) regarding preparation of the Final Pretrial Conference Order and
the Pretrial Conference are stayed until the court resolves Defendant’s Motion for
Summary Judgment (Filing 48);

      2.    The Final Pretrial Conference scheduled for July 27, 2020, is
continued until further order of the court; and

      4.    The Clerk of Court shall transmit a copy of this Order to Magistrate
Judge Zwart’s chambers.
8:18-cv-00233-RGK-PRSE Doc # 53 Filed: 06/25/20 Page 2 of 2 - Page ID # 282




    Dated this 25th day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
